By
I. T. WILLIAMS,
Register:
2 [Under the previsions of rule 25 of this honorable court, the undersigned, one of the registers thereof, submits the following case for instructions.
[The meeting to show cause of the creditors of the above named bankrupt was duly fixed by an order bearing date Dec. 2d, 1867, for the 27th of Dec., 1867. The solicitor of the bankrupt now appears before me, and produces a notice served by the clerk upon one of the creditors who have proved their debts, which recites that the said meeting of creditors will be holden on the 2d day of December, which notice is hereunto annexed. .The solicitor now moves for another order fixing the time of said meeting at some future day, unless indeed, the register shall be of opinion that the error in the notice could not operate to invalidate the bankrupt’s discharge. I decided that the clerk’s certificate being in due form under the seal of the court, certifying that true copies of the notice annexed to said certificate (in which the day fixed for said meeting is correctly recited), “were duly mailed to each creditor,” and must control my action, and was to me conclusive evidence of the statements contained therein; provided it was really the purpose and intent of the act that such notices should be served by the clerk, which by the way I have never been able to believe, and therefore, at the request of the solicitor of the said bankrupt, I submit the question to the decision of this honorable court.
[I may also notice the fact that although the certificate recites that the notices were mailed on the 17th, yet the post-mark on the back of the annexed notice bears date on the 20th.) 2
BLATCHFORD, District Judge.
The certificate of the clerk to the effect stated is sufficient evidence of what is so stated.
[The clerk will certify this decision to the register, Isaiah T. Williams, Esq.] 2

 [Prom 1 N. B. R. 217 (Quarto, 1).]


 [Prom I N. B. R. 217 (Quarto, 1).]